[Cite as Toledo Bar Assn. v. Berling, ___ Ohio St.3d ___, 2020-Ohio-1111.]




                       TOLEDO BAR ASSOCIATION v. BERLING.
  [Cite as Toledo Bar Assn. v. Berling, ___ Ohio St.3d ___, 2020-Ohio-1111.]
     (No. 2020-0420—Submitted March 24, 2020—Decided March 26, 2020.)
           ON MOTION FOR IMMEDIATE INTERIM REMEDIAL SUSPENSION.
                                ____________________
        {¶ 1} On March 24, 2020, and pursuant to Gov.Bar R. V(19)(A)(1)(b),
relator, Toledo Bar Association, filed with this court a motion for an immediate
interim remedial suspension, alleging that respondent, Mark David Berling, has
engaged in conduct that violates the Ohio Rules of Professional Conduct and poses
a substantial threat of serious harm to the public. On March 25, 2020, the parties
filed a notice with the court consenting to the imposition of an interim remedial
suspension.
        {¶ 2} Upon consideration thereof and pursuant to Gov.Bar R. V(19)(B), it
is ordered and decreed that an interim remedial suspension is immediately entered
against Mark David Berling, Attorney Registration No. 0002444, last known
business address in Toledo, Ohio, and that the suspension be effective as of the date
of this entry, pending final disposition of disciplinary proceedings predicated on
the conduct threatening the serious harm.
        {¶ 3} It is further ordered that respondent immediately cease and desist from
the practice of law in any form and that respondent is hereby forbidden to appear
on behalf of another before any court, judge, commission, board, administrative
agency, or other public authority.
        {¶ 4} It is further ordered that effective immediately, respondent is
forbidden to counsel, advise, or prepare legal instruments for others or in any
manner perform legal services for others.
                             SUPREME COURT OF OHIO




       {¶ 5} It is further ordered that respondent is hereby divested of each, any,
and all of the rights, privileges, and prerogatives customarily accorded to a member
in good standing of the legal profession of Ohio.
       {¶ 6} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(23)(C). If employed pursuant to Gov.Bar R. V(23),
respondent shall refrain from direct client contact except as provided in Gov.Bar R.
V(23)(A)(1) and from receiving, disbursing, or otherwise handling any client trust
funds or property.
       {¶ 7} It is further ordered that pursuant to Gov.Bar R. X(13), respondent
shall complete one credit hour of continuing legal education for each month, or
portion of a month, of the suspension. As part of the total credit hours of continuing
legal education required by Gov.Bar R. X(13), respondent shall complete one credit
hour of instruction related to professional conduct required by Gov.Bar R. X(3)(B)
for each six months, or portion of six months, of the suspension.
       {¶ 8} It is further ordered that respondent shall not be reinstated to the
practice of law in Ohio until (1) respondent complies with the requirements for
reinstatement set forth in the Supreme Court Rules for the Government of the Bar
of Ohio, (2) respondent complies with this and all other orders issued by this court,
(3) respondent complies with the Supreme Court Rules for the Government of the
Bar of Ohio, and (4) this court orders respondent reinstated.
       {¶ 9} It is further ordered by the court that within 90 days of the date of this
order, respondent shall reimburse any amounts that have been awarded by the
Lawyers’ Fund for Client Protection pursuant to Gov.Bar R. VIII(7)(F). It is further
ordered by the court that if after the date of this order the Lawyers’ Fund for Client
Protection awards any amount against respondent pursuant to Gov.Bar R.




                                          2
                                  January Term, 2020




VIII(7)(F), respondent shall reimburse that amount to the Lawyers’ Fund for Client
Protection within 90 days of the notice of that award.
        {¶ 10} It is further ordered that on or before 30 days from the date of this
order, respondent shall do the following:
        {¶ 11} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent’s suspension and consequent disqualification to act as an
attorney after the effective date of this order and, in the absence of co-counsel, also
notify the clients to seek legal services elsewhere, calling attention to any urgency
in seeking the substitution of another attorney in respondent’s place;
        {¶ 12} 2. Regardless of any fees or expenses due, deliver to all clients being
represented in pending matters any papers or other property pertaining to the client
or notify the clients or co-counsel, if any, of a suitable time and place where the
papers or other property may be obtained, calling attention to any urgency for
obtaining such papers or other property;
        {¶ 13} 3. Refund any part of any fees or expenses paid in advance that are
unearned or not paid and account for any trust money or property in respondent’s
possession or control;
        {¶ 14} 4. Notify opposing counsel or, in the absence of counsel, the adverse
parties in pending litigation of respondent’s disqualification to act as an attorney
after the effective date of this order and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 15} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 16} 6. File with the clerk of this court and disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of
service of the notices required herein, and setting forth the address where
respondent may receive communications; and




                                             3
                             SUPREME COURT OF OHIO




       {¶ 17} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
       {¶ 18} It is further ordered that respondent shall keep the clerk, the Toledo
Bar Association, and disciplinary counsel advised of any change of address where
respondent may receive communications.
       {¶ 19} It is further ordered that service shall be deemed made on respondent
by sending this order, and all other orders in this case, by certified mail to the most
recent address respondent has given to the Office of Attorney Services.
       {¶ 20} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                            ________________________




                                          4